DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.   Applicant has added previous limitations from other dependent claims into independent Claims 17 & 34, changing the scope of the claimed invention, resulting in a modification of the previous prior art rejection using the same references.
On page 14 of the Remarks section as indicated by the page number at the bottom of each page, Applicant states that the Specification has been reviewed and amended for any errors.  Examiner acknowledges and accepts the amendments made.
On page 15, Applicant then argues against the previous prior art rejection.  Specifically, Applicant argues that previous primary reference Vantard, (EP 2377563), does not disclose the added limitations to independent Claim 17.  Applicant argues that using isonatric dialysis treatments are not always the best so the extracorporeal blood treatment apparatus of the present claims is configured to automatically modify the prescription of an isonatric treatment to a “more tolerable plasma sodium target value”.   Applicant argues that Vantard does not disclose this feature.  The Examiner notes here that Applicant does not point to the specific limitation regarding “automatically modify the prescription of an isonatric treatment to a ‘more tolerable plasma sodium target value” making it unclear.  Then, Applicant states that: 
    PNG
    media_image1.png
    341
    688
    media_image1.png
    Greyscale

From here, Applicant argues against previous secondary reference Gross which was relied upon to disclose the above relationship discussed and claimed by Applicant.  Applicant argues that the disclosed equation, Equation 9, in paragraph [0066] of Gross, is not related to the correction of a dialysis fluid setting parameter.  Applicant argues that the formula/equation used in Gross does not “lead to running an isotonic/isonatremic/isonatrikalemic dialysis” because the term σdi in Gross refers only to the conductivity of the dialysis fluid at the filter inlet, and that this equation relies on a difference between σdi and σdo, such that a conductivity equal to σdi cannot run an isotonic/isonatremic/isotrikalemic dialysis, because the conductivity of the dialysis fluid needs to be equal to the blood conductivity.  Here, the Examiner notes that if σdi and σdo are equal, the correction factor in equation 9 of Gross cancels out, resulting in σdi and σbi being equal, which would read upon an isotonic/isonatremic/isotrikalemic dialysis.   The Examiner further notes that subsequent dependent claims such as Claims 19 & 20 also discuss a correlation factor/equation in which the formula does not have an explicit one-to-one relationship of the dialysis fluid conductivity to blood conductivity either.  Furthermore, the Examiner notes that Gross discloses that its invention can be directed towards isonatremic dialysis as well, (See paragraph [0082], Gross).  Applicant also argues that Gross does not disclose the claimed set value because it appears that σbi is the set value in Gross, which is the plasma conductivity.  The Examiner first notes that the set value in Gross is not relied upon in the combination and further notes that there is nothing restricting or preventing the set value from being the plasma conductivity as claimed.  The Examiner notes that independent Claim 36 states that the predetermined value may be selected from the plasma conductivity.  The Examiner concludes that the set value may also be selected from such a category.  The Examiner finds these remarks by Applicant unpersuasive for these reasons.
Applicant continues to argue on page 17 that equation 9 of Gross has nothing to do with the inventive concept from independent Claim 17.  Applicant argues that this equation does not relate to the equation from Vantard.  Applicant argues that running an isotonic/isonatremic/isonatrikalemic dialysis and starting from a proposed value and then deviating by a delta etc., is absent from Vantard and Gross.  The Examiner notes here that both Vantard and Gross explicitly disclose using isonatremic dialysis, (See paragraph [0108], Vantard, and See paragraph [0088], Gross).  Furthermore, the Examiner notes that the value modified in Gross is the relationship between the dialysis conductivity and the blood conductivity, (equation 9, paragraph [0066], Gross), in which the formula presented in Vantard also depends upon the relationship between the blood sodium (which relates to conductivity) and the dialysis sodium (conductivity), (See paragraph [0105], Vantard).  Thus, the Examiner finds the two references analogous in scope and dealing with the same problem to solve, balancing the dialysate and blood conductivity/sodium content during dialysis.  The Examiner finds Applicant’s arguments unpersuasive for these reasons.
On pages 18-19, Applicant argues against independent Claim 34.  Applicant argues that σdo as in equation 9 of Gross cannot be the predetermined value because it is the measured conductivity at the outlet of the filtration unit and therefore cannot correspond to a constant predetermined value as claimed.  The Examiner notes here that “a constant value greater than or equal to 130 mmol/L and less than or equal to 143 mmol/L” as claimed allows for a value that may fluctuate anywhere from 130 to 143 mmol/L.  Thus, the measured conductivity at the outlet does not have to remain exactly the same level, as long as it can remain within a certain range.  Furthermore, the Examiner notes that previous secondary reference Flanigan, (Flanigan, “Role of sodium in hemodialysis”, Kidney International, Vol. 58, Suppl. 76, pp. S-72-S-78, published 2000), discloses the above limitation specifically, not Gross.  The Examiner finds this argument by Applicant thus unpersuasive because it is piecemeal analysis.  The Examiner also finds that Gross is not contradictory for the reason explained above.
On page 19, Applicant describes the technical effects produced by the claimed invention.  Applicant argues that in the event that the patient has high plasma conductivity or low plasma conductivity, the isonatremic dialysis is not run, rather relying upon the set value.  The Examiner notes that Claims 17 & 36 both require isonatric dialysis to be run, making this statement contradictory.  Furthermore, Claim 34 does not state that isonatremic dialysis is not run, or that the set value “overrides” the proposed value.  The Examiner notes that Vantard already discloses a set value relationship to the proposed value,  (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot).  Thus, the Examiner finds these remarks unpersuasive for these reasons.
On pages 19-20, Applicant argues regarding independent Claim 36.  Applicant discusses the limitation regarding the control unit and regulator.  Applicant argues that this feature specifies that the blood treatment is performed by setting the first parameter value at the set value.  Here, the Examiner notes that Vantard already discloses this limitation, (See paragraph [0086]), and that an isonatremic dialysis is required by the claim, which is also disclosed by Vantard, (See paragraph [0108], Vantard).  Lastly, the Examiner notes that combination of Vantard and Gross discloses the relationship of the delta, so this argument by Applicant is piecemeal analysis.  The Examiner finds this remark unpersuasive for this reason.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 20, 21, 23, 25, 26, 28 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a predetermined value” on lines 32-33.  It is not clear if this limitation is the same limitation as “a predetermined value” as recited on line 31 of Claim 17, or if this limitation is a different “predetermined value” limitation altogether.  Examiner interprets it to be the same.
Claims 19, 20, 21, 23, 25, 26 & 28 each recite the limitation “a predetermined value”.  It is not clear if this limitation is the same limitation as “a predetermined value” as recited in independent Claim 17, or if this limitation is a different “predetermined value” limitation altogether.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17-19, 21, 22, 25, 28-30, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Gross et al., (“Gross”, US 2012/0018379).
Claims 17-19, 21, 22, 25, 28-30, & 33 are directed to a dialysis apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claims 17-19, 21, 22, 25, 28-30, & 33, Vantard discloses an apparatus for extracorporeal blood treatment comprising: 
a filtration unit having a primary chamber and a secondary chamber separated by a semi-permeable membrane, (Blood Treatment Unit 5 with Blood Chamber 12 and Dialysate Chamber 13 divided by Semipermeable Membrane 14, See Figure 1, See paragraphs [0029], [0049] & [0052]); 
a blood withdrawal line connected to an inlet of the primary chamber, (Blood Circuit 8 with Blood Withdrawal Line 9, See Figure 1, and See paragraphs [0047] & [0048]); 
a blood return line connected to an outlet of the primary chamber, (Return Line 11, See Figure 1, and See paragraph [0048]), said blood withdrawal line and said blood return line configured being for connection to a patient cardiovascular system, (Vascular Access 10, See Figure 1, and See paragraph [0048]); 
a dialysis supply line connected to an inlet of the secondary chamber, (Supply Line 2 of Dialysate Circuit 32, See Figure 1, and See paragraph [0045]); 
a dialysis effluent line connected to an outlet of the secondary chamber, (Discharge Line 6, See Figure 1, and See paragraph [0046]); 
a producer for preparing a dialysis fluid connected to said dialysis supply line, (Dialysis Preparation Device 33, See Figure 1, and See paragraphs [0064] & [0065]), and comprising a regulator for regulating a composition of the dialysis fluid, (Regulating Means 38, See Figure 1, and See paragraph [0072]); and 
a control unit connected to the regulator, (Control Unit 19, See Figure 1, and See paragraph [0076]), and programmed for obtaining a proposed value of a first parameter for the dialysis fluid in the dialysis supply line, (See paragraph [0076], ‘target values’ such as blood flow rate, dialysate flow rate etc. or “detected values” such as “the conductivity sensor”), the first parameter being one of a conductivity for the dialysis fluid, a conductivity-related parameter for the dialysis fluid, a concentration of at least one substance for the dialysis fluid, a concentration-related parameter of the at least one substance for the dialysis fluid, (See paragraphs [0080] & [0086]), 
wherein the control unit is configured for either calculating the proposed value for the first parameter or receiving the proposed value as an input, said proposed value for the first parameter including a substance concentration set point or a conductivity set point for running an isotonic dialysis or isonatremic dialysis or an isonatrikalemic dialysis, (See paragraph [0108]; The dialysate conductivity or dialysate sodium concentration is set to be equal to the blood conductivity or actual blood sodium concentration which reads upon the instant Specification of at least “isonatremic dialysis” in which the “sodium concentration of the dialysis fluid does not change pre- to post- filtration unit 2” because the two sodium concentration levels of blood and dialysate on either side of the filter are equal as disclosed in Vantard, making  the two sodium concentrations balanced without any diffusion gradient across the dialyzer),
said control unit being configured for determining a set value for the first parameter as a function of the proposed value for the first parameter, (See paragraph [0105]), and
wherein, for at least an interval of proposed values for the first parameter, the control unit is configured to determine the set value so that the set value is different from the proposed value, and so that distinct set values are determined from distinct proposed values, (See paragraphs [0099], [0105]& [0108]; If sodium concentration of the blood/plasma is different from the dialysate, the proposed value (which corresponds to the sodium concentration of blood/plasma) is different from the set value (which corresponds to the sodium concentration of the dialysate), when the infusate sodium concentration is different and injected into the dialysate), 
wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that the set value differs from the proposed value by a delta, said delta increasing as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Naso corresponds to Cprop.value and Nab corresponds to Cpivot so if Nab increases from Nasol, Nadial will also increase from Nasol by a delta or difference, based on the formula given),
wherein the control unit drives the regulator for regulating the conductivity or the concentration of the at least one substance in the dialysis fluid, the control unit setting the first parameter value for the dialysis fluid in the dialysis supply line at the set value of the first parameter calculated by the control unit, (See paragraph [0086]).
Vantard does not disclose wherein said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter.
Gross discloses an apparatus for extracorporeal blood treatment where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter, (See paragraph [0066], Equation 9; Gross discloses a proposed value of σdi and a predetermined value of σdo, such that if σdi, the proposed value is smaller than σdo, the delta is positive, and the delta is negative if σdi is larger than σdo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter as in Gross in order to provide “an improved and more secure determination of the concentration change of a dissolved substance”, (See paragraph [0018], Gross), so that “the concentration of the substance to be regulated…does not change during treatment”, (See paragraph [0023], Gross).
Additional Disclosures Included: 
Claim 18: The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a linear function of the proposed value for the first parameter, (See paragraph [0105], Vantard).  
Claim 19:  The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a function of a difference between the proposed value for the first parameter and a predetermined value for the first parameter:

    PNG
    media_image2.png
    129
    275
    media_image2.png
    Greyscale

wherein Cprop.value; Kprop.value is the proposed value for the first parameter in the dialysis fluid; Csetvalue; Ksetvalue is the set value for the first parameter in the dialysis fluid; Cpivot; Kpivot is the predetermined value for the first parameter, (See paragraph [0105], Vantard; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot).  
Claim 21:  The apparatus according to claim 17, wherein for at least one predetermined value for the first parameter, the control unit is configured to determine the set value so that the set value is equal to the proposed value, (See paragraph [0108], Vantard; If the dialysate sodium concentration value (Nadial) is equal to the blood sodium concentration value, (Nab), the equation in paragraph [0105] will reduce to Nadial = Nab).   
Claim 22:  The apparatus according to claim 17, wherein in case the proposed value for the first parameter is lower than a lower limit for the first parameter, the set value is set to the lower limit, (See paragraph [0099] & [0108], Vantard; If the blood sodium concentration value is lower than the lowest threshold value, the set value is set to the lowest threshold value), and in case the proposed value for the first parameter exceeds an upper limit for the first parameter, the set value is set to the upper limit, (See paragraph [0099] & [0108], Vantard; If the blood sodium concentration value is higher than the highest threshold value, the set value is set to the highest threshold value).  
Claim 25: The apparatus according to claim 17, wherein said delta increases linearly in magnitude as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105], Vantard; Nadial corresponds to Csetvalue, Naso corresponds to Cprop.value and Nab corresponds to Cpivot so if Nab increases from Nasol, Nadial will also increase from Nasol by a delta or difference, based on the formula given, the delta will increase linearly since the equation in paragraph [0105] is linear).
Claim 28: The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that: the set value is lower than the proposed value if the proposed value is higher than a predetermined value for the first parameter; the set value is higher than the proposed value if the proposed value is lower than the predetermined value for the first parameter, (See paragraph [0066], Equation 9; Gross discloses a proposed value of σdi and a predetermined value of σdo, such that if σdi, the proposed value is smaller than σdo, the delta is positive, and the delta is negative if σdi is larger than σdo.  Thus, based on Equation 9, when the delta is negative, σbi is lower than σdi, (when the proposed value σdi is higher than the predetermined value σdo) and when the delta is positive σbi is larger than σdi, (when the proposed value σdi is lower than the predetermined value σdo)).
Claim 29:  The apparatus according to claim 17, wherein the first parameter is the concentration of the at least one substance in the dialysis fluid, and wherein the at least one substance in the dialysis fluid is sodium, (See paragraph [0086] & [0091], Vantard).  
Claim 30: The apparatus according to claim 17, wherein the first parameter is the conductivity for the dialysis fluid, (See paragraph [0090] & [0091], Vantard).  
Claim 33: The apparatus according to claim 17, wherein the control unit is configured for calculating the proposed value for the first parameter as a function of a main contribution term based on one of a plasma conductivity, a plasma conductivity-related parameter, the concentration of at least one substance in the blood, a concentration-related parameter of the at least one substance in the blood, (See paragraphs [0097] or [0098], Vantard), and the control unit is additionally configured for calculating the proposed value for the first parameter as a function of an adjustment contribution term based on a concentration of the at least one substance in the dialysis fluid chosen in the group consisting bicarbonate, potassium, acetate, lactate, citrate, magnesium, calcium, sulphate and phosphate, (See paragraphs [0080 & [0106], Vantard).
Claims 20, 23 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Gross et al., (“Gross”, US 2012/0018379), in further view of Maierhofer, (US 2017/0265793; the PCT filing date of August 17, 2015 is relied upon in this prior art rejection).
Claims 20, 23 & 26 are directed to an apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 20, modified Vantard discloses the apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a function of a difference between the proposed value for the first parameter and a predetermined value for the first parameter according to the following mathematical relationship:

    PNG
    media_image3.png
    135
    357
    media_image3.png
    Greyscale

wherein Cprop.value; Kprop.value is the proposed value for the first parameter in the dialysis fluid; Csetvalue; Ksetvalue is the set value for the first parameter in the dialysis fluid; Cpivot; Kpivot is the predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot).
Modified Vantard does not explicitly disclose wherein β is a constant chosen in the range 0 to 1: 0< β <1.
Maierhofer discloses an apparatus for extracorporeal blood treatment, (See Abstract, Maierhofer), wherein β is a constant chosen in the range 0 to 1: 0< β <1, (See paragraph [0062], Maierhofer; Kt/V corresponds to β which anticipates the claimed range from 0 to 0.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Vantard by incorporating wherein β is a constant chosen in the range 0 to 1: 0< β <1 as in Maierhofer to determine the set value because when “the initial phase of the dialysis treatment ends”, “a specific treatment efficiency is reached”, (See paragraph [0020], Maierhofer).  During this phase, “the ion concentration in the blood of the dialysis patient may have taken place either only within a limited range or in a largely predictable manner for physiological considerations”, (See paragraph [0020], Maierhofer), making the mathematical relationship applicable.
Regarding Claim 23, modified Vantard discloses the apparatus according to claim 17, wherein the control unit is configured to determine the set value for the first parameter as a linear function of the proposed value for the first parameter in an interval including a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot, in the form of a linear equation/function).
Modified Vantard does not disclose the control unit being further configured to determine the set value for the first parameter as a non-linear function of the proposed value for the first parameter outside said interval. 
Maierhofer discloses an apparatus for extracorporeal blood treatment, (See Abstract, Maierhofer), the control unit being further configured to determine the set value for the first parameter as a non-linear function of the proposed value for the first parameter outside said interval, (See paragraphs [0044], [0061] & [0062], Maierhofer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Vantard by incorporating the control unit being further configured to determine the set value for the first parameter as a non-linear function of the proposed value for the first parameter outside said interval as in Maierhofer because “reliable measurements are, however, only present after around 20 minutes from the start of treatment” and “measurements at the start of the treatment are subject to large fluctuations which result in larger errors in the concentration determination”, (See paragraph [0072], Maierhofer).  By using the control unit and the functions disclosed in Maierhofer, “these errors are reduced by the invention”, (See paragraph [0072], Maierhofer), enabling the invention to “provide a surrogate for the dialytic ion concentration, preferably the sodium ion concentration, in the blood plasma without additional costs in any dialysis treatment with sufficient precision”, (See paragraph [0013], Maierhofer).
Regarding Claim 26, modified Vantard discloses the apparatus according to claim 17, but does not disclose wherein, outside said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a nonlinear function of the proposed value for the first parameter, said function having a slope that varies between points such that the slope decreases as the proposed value moves away from a predetermined value for the first parameter.
Maierhofer discloses an apparatus for extracorporeal blood treatment, (See Abstract, Maierhofer), wherein, outside said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a nonlinear function of the proposed value for the first parameter, said function having a slope that varies between points, such that the slope decreases as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0033] or [0061], Maierhofer; The function is exponential or polynomial such that there must be a slope that varies along different points of the curve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Vantard by incorporating wherein, outside said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a nonlinear function of the proposed value for the first parameter, said function having a slope that varies between points, such that the slope decreases as the proposed value moves away from a predetermined value for the first parameter as in Maierhofer because “reliable measurements are, however, only present after around 20 minutes from the start of treatment” and “measurements at the start of the treatment are subject to large fluctuations which result in larger errors in the concentration determination”, (See paragraph [0072], Maierhofer).  By using the control unit and the functions disclosed in Maierhofer, “these errors are reduced by the invention”, (See paragraph [0072], Maierhofer), enabling the invention to “provide a surrogate for the dialytic ion concentration, preferably the sodium ion concentration, in the blood plasma without additional costs in any dialysis treatment with sufficient precision”, (See paragraph [0013], Maierhofer).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Gross et al., (“Gross”, US 2012/0018379), in further view of Flanigan, (Flanigan, “Role of sodium in hemodialysis”, Kidney International, Vol. 58, Suppl. 76, pp. S-72-S-78, published 2000).
Claim 35 is directed to a dialysis apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 35, modified Vantard discloses the apparatus according to claim 17, but does not explicitly disclose wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L.
Flanigan discloses a dialysis process for extracorporeal blood treatment in which a predetermined value for the a parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L, (See page S-75, “Dialysate containing 140 mEq/L sodium reduces dialysis discomfort, and because the sodium concentration is in the “normal” range, it is anticipated that isonatric dialysis will be achieved”, Flanigan; 1 mEq/L is equivalent to 1 mmol/L so 140 mEq/L sodium converts to a sodium concentration in pre-dialysis plasma of 140 mmol/L, anticipating the claimed range of 130 to 143 mmol/L at 140 mmol/L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis apparatus of modified Vantard by incorporating wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L as in Flanigan because Vantard carries out isonatric mode of dialysis, (See paragraph [0108], Vantard), and “dialysate containing 140 mEq/L sodium [mmol/L]” is “anticipated that isonatric dialysis will be achieved”, (See page S-75, Flanigan).  By achieving isonatric dialysis at the sodium concentration listed, it “reduces dialysis discomfort” for the patient, (See page S-75, Flanigan).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Gross et al., (“Gross”, US 2012/0018379), in further view of Flanigan, (Flanigan, “Role of sodium in hemodialysis”, Kidney International, Vol. 58, Suppl. 76, pp. S-72-S-78, published 2000).
Claim 34 is directed to a dialysis apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 34, Vantard discloses an apparatus for extracorporeal blood treatment comprising: 
a filtration unit having a primary chamber and a secondary chamber separated by a semi-permeable membrane, (Blood Treatment Unit 5 with Blood Chamber 12 and Dialysate Chamber 13 divided by Semipermeable Membrane 14, See Figure 1, See paragraphs [0029], [0049] & [0052]); 
a blood withdrawal line connected to an inlet of the primary chamber, (Blood Circuit 8 with Blood Withdrawal Line 9, See Figure 1, and See paragraphs [0047] & [0048]); 
a blood return line connected to an outlet of the primary chamber, (Return Line 11, See Figure 1, and See paragraph [0048]), said blood withdrawal line and said blood return line configured being for connection to a patient cardiovascular system, (Vascular Access 10, See Figure 1, and See paragraph [0048]); 
a dialysis supply line connected to an inlet of the secondary chamber, (Supply Line 2 of Dialysate Circuit 32, See Figure 1, and See paragraph [0045]); 
a dialysis effluent line connected to an outlet of the secondary chamber, (Discharge Line 6, See Figure 1, and See paragraph [0046]); 
a producer for preparing a dialysis fluid connected to said dialysis supply line, (Dialysis Preparation Device 33, See Figure 1, and See paragraphs [0064] & [0065]), and comprising a regulator for regulating a composition of the dialysis fluid, (Regulating Means 38, See Figure 1, and See paragraph [0072]); and 
a control unit connected to the regulator, (Control Unit 19, See Figure 1, and See paragraph [0076]), and programmed for obtaining a proposed value of a first parameter for the dialysis fluid in the dialysis supply line, (See paragraph [0076], ‘target values’ such as blood flow rate, dialysate flow rate etc. or “detected values” such as “the conductivity sensor”), the first parameter being one of a conductivity for the dialysis fluid, a conductivity-related parameter for the dialysis fluid, a concentration of at least one substance for the dialysis fluid, a concentration-related parameter of the at least one substance for the dialysis fluid, (See paragraphs [0080] & [0086]), 
said control unit being configured for determining a set value for the first parameter as a function of the proposed value for the first parameter, (See paragraph [0105]), and
wherein, for at least an interval of proposed values for the first parameter, the control unit is configured to determine the set value so that the set value is different from the proposed value by a delta, and so that distinct set values are determined from distinct proposed values, (See paragraphs [0099], [0105]& [0108]; If sodium concentration of the blood/plasma is different from the dialysate, the proposed value (which corresponds to the sodium concentration of blood/plasma) is different from the set value (which corresponds to the sodium concentration of the dialysate), when the infusate sodium concentration is different and injected into the dialysate),
said delta increasing as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot so if Nab increases (moves away) from Nasol, the delta of Nab – Nasol increases).
Vantard does not disclose wherein said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter, or wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L.
Gross discloses an apparatus for extracorporeal blood treatment where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter, (See paragraph [0066], Equation 9; Gross discloses a proposed value of σdi and a predetermined value of σdo, such that if σdi, the proposed value is smaller than σdo, the delta is positive, and the delta is negative if σdi is larger than σdo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter as in Gross in order to provide “an improved and more secure determination of the concentration change of a dissolved substance”, (See paragraph [0018], Gross), so that “the concentration of the substance to be regulated…does not change during treatment”, (See paragraph [0023], Gross).
Modified Vantard does not disclose wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L.
Flanigan discloses a dialysis process for extracorporeal blood treatment in which a predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L, (See page S-75, “Dialysate containing 140 mEq/L sodium reduces dialysis discomfort, and because the sodium concentration is in the “normal” range, it is anticipated that isonatric dialysis will be achieved”, Flanigan; 1 mEq/L is equivalent to 1 mmol/L so 140 mEq/L sodium converts to a sodium concentration in pre-dialysis plasma of 140 mmol/L, anticipating the claimed range of 130 to 143 mmol/L at 140 mmol/L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus for extracorporeal blood treatment of modified Vantard by incorporating wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L as in Flanigan because Vantard carries out isonatric mode of dialysis, (See paragraph [0108], Vantard), and “dialysate containing 140 mEq/L sodium [mmol/L]” is “anticipated that isonatric dialysis will be achieved”, (See page S-75, Flanigan).  By achieving isonatric dialysis at the sodium concentration listed, it “reduces dialysis discomfort” for the patient, (See page S-75, Flanigan).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Flanigan, (Flanigan, “Role of sodium in hemodialysis”, Kidney International, Vol. 58, Suppl. 76, pp. S-72-S-78, published 2000), in further view of Gross et al., (“Gross”, US 2012/0018379).
Claim 36 is directed to a dialysis apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 36, Vantard discloses an apparatus for extracorporeal blood treatment comprising: 
a filtration unit having a primary chamber and a secondary chamber separated by a semi-permeable membrane, (Blood Treatment Unit 5 with Blood Chamber 12 and Dialysate Chamber 13 divided by Semipermeable Membrane 14, See Figure 1, See paragraphs [0029], [0049] & [0052]); 
a blood withdrawal line connected to an inlet of the primary chamber, (Blood Circuit 8 with Blood Withdrawal Line 9, See Figure 1, and See paragraphs [0047] & [0048]); 
a blood return line connected to an outlet of the primary chamber, (Return Line 11, See Figure 1, and See paragraph [0048]), said blood withdrawal line and said blood return line configured being for connection to a patient cardiovascular system, (Vascular Access 10, See Figure 1, and See paragraph [0048]); 
a dialysis supply line connected to an inlet of the secondary chamber, (Supply Line 2 of Dialysate Circuit 32, See Figure 1, and See paragraph [0045]); 
a dialysis effluent line connected to an outlet of the secondary chamber, (Discharge Line 6, See Figure 1, and See paragraph [0046]); 
a producer for preparing a dialysis fluid connected to said dialysis supply line, (Dialysis Preparation Device 33, See Figure 1, and See paragraphs [0064] & [0065]), and comprising a regulator for regulating a composition of the dialysis fluid, (Regulating Means 38, See Figure 1, and See paragraph [0072]); and 
a control unit connected to the regulator, (Control Unit 19, See Figure 1, and See paragraph [0076]), and programmed for obtaining a proposed value of a first parameter for the dialysis fluid in the dialysis supply line, (See paragraph [0076], ‘target values’ such as blood flow rate, dialysate flow rate etc. or “detected values” such as “the conductivity sensor”), the first parameter being one of a conductivity for the dialysis fluid, a conductivity-related parameter for the dialysis fluid, a concentration of at least one substance for the dialysis fluid, a concentration-related parameter of the at least one substance for the dialysis fluid, (See paragraphs [0080] & [0086]), 
wherein the control unit is configured for either calculating the proposed value for the first parameter or receiving the proposed value as an input, said proposed value for the first parameter including a substance concentration set point or a conductivity set point for running an isotonic dialysis or isonatremic dialysis or an isonatrikalemic dialysis, (See paragraph [0108]; The dialysate conductivity or dialysate sodium concentration is set to be equal to the blood conductivity or actual blood sodium concentration which reads upon the instant Specification of at least “isonatremic dialysis” in which the “sodium concentration of the dialysis fluid does not change pre- to post- filtration unit 2” because the two sodium concentration levels of blood and dialysate on either side of the filter are equal as disclosed in Vantard, making  the two sodium concentrations balanced without any diffusion gradient across the dialyzer),
said control unit being configured for determining a set value for the first parameter as a function of the proposed value for the first parameter, (See paragraph [0105]), and
wherein, for at least an interval of proposed values for the first parameter, the control unit is configured to determine the set value so that the set value is different from the proposed value, and so that distinct set values are determined from distinct proposed values, (See paragraphs [0099], [0105]& [0108]; If sodium concentration of the blood/plasma is different from the dialysate, the proposed value (which corresponds to the sodium concentration of blood/plasma) is different from the set value (which corresponds to the sodium concentration of the dialysate), when the infusate sodium concentration is different and injected into the dialysate)
wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that the set value differs from the proposed value by a delta, said delta increasing as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot so if Nab increases (moves away) from Nasol, the delta of Nab – Nasol increases),
wherein the control unit drives the regulator for regulating the conductivity or the concentration of the at least one substance in the dialysis fluid, the control unit setting the first parameter value for the dialysis fluid in the dialysis supply line at the set value of the first parameter calculated by the control unit, (See paragraph [0086]).
Vantard does not explicitly disclose wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L,
or wherein said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter.
Flanigan discloses a dialysis process for extracorporeal blood treatment in which a predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L, (See page S-75, “Dialysate containing 140 mEq/L sodium reduces dialysis discomfort, and because the sodium concentration is in the “normal” range, it is anticipated that isonatric dialysis will be achieved”, Flanigan; 1 mEq/L is equivalent to 1 mmol/L so 140 mEq/L sodium converts to a sodium concentration in pre-dialysis plasma of 140 mmol/L, anticipating the claimed range of 130 to 143 mmol/L at 140 mmol/L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus for extracorporeal blood treatment of Vantard by incorporating wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L as in Flanigan because Vantard carries out isonatric mode of dialysis, (See paragraph [0108], Vantard), and “dialysate containing 140 mEq/L sodium [mmol/L]” is “anticipated that isonatric dialysis will be achieved”, (See page S-75, Flanigan).  By achieving isonatric dialysis at the sodium concentration listed, it “reduces dialysis discomfort” for the patient, (See page S-75, Flanigan).
Modified Vantard does not disclose wherein said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter.
Gross discloses an apparatus for extracorporeal blood treatment where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter, (See paragraph [0066], Equation 9; Gross discloses a proposed value of σdi and a predetermined value of σdo, such that if σdi, the proposed value is smaller than σdo, the delta is positive, and the delta is negative if σdi is larger than σdo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Vantard by incorporating where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter as in Gross in order to provide “an improved and more secure determination of the concentration change of a dissolved substance”, (See paragraph [0018], Gross), so that “the concentration of the substance to be regulated…does not change during treatment”, (See paragraph [0023], Gross).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779